Citation Nr: 0032820	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  96-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chloracne, claimed as 
due to herbicide exposure. 


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from May 1967 to April 1970, 
including service in Vietnam.      

This matter arises from a February 1996 rating decision of 
the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant's claims folder was 
subsequently transferred to the jurisdiction of the RO in 
Phoenix, Arizona.  In April 1999, the Board of Veterans' 
Appeals (the Board) Board denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The Board remanded for further development the 
appellant's claim of entitlement to service connection for 
chloracne due to herbicide exposure.  
The Board's remand, and the subsequent history of this case, 
will be discussed in greater detail below.

FINDING OF FACT

Pursuant to a remand of the Board in April 1999, the RO 
contacted the appellant in order to identify evidence which 
was necessary to decide his claim.  The appellant failed to 
respond to the letter or to provide the requested 
information.  


CONCLUSION OF LAW

By not responding to the RO's request for information and 
evidence necessary to make a decision on the merits of his 
appeal, the appellant abandoned his claim.  38 U.S.C.A. 
§ 5103(a) (West 1991) [effective prior to November 9, 2000]; 
38 U.S.C.A. § 5103(b) [effective November 9, 2000]; 38 C.F.R. 
§§ 3.158, 3.655 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he has chloracne, and that the 
disorder manifested within one year of his separation from 
active duty, which included duty in Vietnam.  

For reasons which will be discussed in detail below, the 
Board will not address the appellant's contentions on the 
merits but rather dismisses his claim because he is deemed to 
have abandoned it.

In the interest of clarity, the Board will initially describe 
the pertinent factual background of this case; briefly review 
the law; and then analyze the case.

Factual Background

The appellant's service medical records reflect that in 
November 1969, he was treated for an episode of dermatitis of 
both upper arms and behind his right shoulder.  He was 
prescribed a hydrocortisone cream.  In April 1970, he was 
treated for tinea pedis of the left foot.  During his April 
1970 separation physical examination, the appellant's skin 
was noted to be normal upon clinical examination.  

There are no pertinent medical records covering a quarter 
century after the appellant left service.

The appellant sought service connection for the chloracne in 
October 1995.  In his application for service connection, the 
appellant reported that he had received treatment for an 
unspecified Agent Orange disorder beginning in July 1995 at 
the Phoenix, Arizona, VA Medical Center.  In an attached 
statement, the appellant reported that the disorder began in 
September 1969 (i.e., during the appellant's active military 
service).  

The appellant underwent a VA physical examination in November 
1995.  He reported a history of having a fungal infection of 
the left foot that began in 1969, but that worsened in the 
previous four or five years.  The appellant also claimed to 
have been exposed to Agent Orange between 1968 and 1969.  
Upon clinical examination, he was diagnosed to have tinea 
pedis of the left foot and "probable chloracne" of the back 
and upper arms.  A diagnosis of chloracne was confirmed upon 
VA examination in January 1996.   

By letter dated in December 1995, the appellant was requested 
to provide the names and address or physicians and other 
medical care providers who treated him for his dermatological 
condition.  The appellant did not respond to this inquiry.

By rating decision dated in February 1996, service connection 
was granted for a fungus condition of the left foot.  Service 
connection was denied for chloracne.  

In his March 1996 Notice of Disagreement, the appellant 
reported that the Brecksville, Ohio VA medical facility had 
been treating him for medical problems resulting from 
exposure to herbicides.   Records received from the 
Brecksville, Ohio VA medical facility were received, and 
reflect that the appellant was treated for lower back pain, 
radiculopathy, diarrhea and post-traumatic stress disorder.  
There were no references to the etiology of any dermatologic 
disorders.

In January 1998, the appellant reported that he was homeless 
and requested that his claim be expedited.  In April 1998, 
the appellant failed to report for a scheduled personal 
hearing at the RO.  In May 1998, the appellant contacted the 
RO by telephone.  He indicated that he did not receive notice 
of the scheduled April 1998 hearing.  He did not request 
another hearing.  He provided a new address to the RO.

As noted in the Introduction, the Board remanded the 
appellant's claim of entitlement to service connection for 
chloracne in April 1999.  At that time, the Board observed 
that, where chloracne is diagnosed, but the condition is not 
found to have been manifest within one year after exposure to 
herbicides, the condition would not be presumed to have been 
incurred in service.  The Board cited 38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  The RO was instructed to ascertain 
whether the appellant had received any medical treatment not 
then of record.  The RO was to obtain any such medical 
treatment records, specifically 1970 VA treatment records 
identified by the appellant which allegedly pertained to a 
dermatological disorder.

In May 1999, the appellant was again requested to provide the 
names and addresses of any physicians who treated him for the 
disorder, as well as the dates of such treatment.  The RO 
used the address which the appellant had provided in May 
1998.  The appellant did not respond to this inquiry, which 
was not returned as undeliverable.  

The record further reflects that in May 1999, the Phoenix, 
Arizona VA Medical Center (VAMC) reported that it had no 
record of the appellant being treated prior to July 1989, and 
specifically indicated that the appellant was not treated 
there in 1970.  The Phoenix VAMC enclosed duplicate copies of 
medical records previously considered, as well as records 
showing additional treatment for disorders not at issue.    

The Applicable Law

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110.  Service connection may also be 
granted for a disability initially diagnosed after service if 
such is shown to be related to service.  38 C.F.R. 
§ 3.303(d).

Service connection - exposure to herbicide agents

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
disease consistent with chloracne, among other diseases, 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (2000) are met even though there is no record of 
such diseases during service, and provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

In order for service connection to be granted on a 
presumptive basis, chloracne or other acne disease consistent 
with chloracne shall be come manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).


The duty to assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

Abandoned claims

If VA requests evidence, but such evidence is not furnished 
within a year of the notification, the claim is deemed 
abandoned, and no benefits may be paid or furnished based 
upon the application. 38 U.S.C.38 U.S.C.A. § 5103(b); 38 
C.F.R. § 3.158(a) (2000). After the expiration of the one-
year period, further action will not be taken unless a new 
claim is received. 38 C.F.R. § 3.158(a) (2000).

The Board notes that 38 U.S.C. § 5103(b) was added by the 
Veterans Claims Assistance Act of 2000, P.L. 106-475 
(November 9, 2000).  However, this section carries forward 
provisions which are essentially unchanged the former 
38 U.S.C.A. § 5103(a).  Accordingly, the Board does not 
believe that it is necessary to inform the appellant of the 
change in the law prior to deciding this claim.

Analysis

As noted above, VA has a statutory duty to assist a claimant 
in the development of his or her claim.  In this case, in its 
April 1999 remand the Board endeavored to fulfill the 
statutory duty to assist by attempting the verify the 
appellant's contention to the effect that he had been treated 
for a skin disorder in 1970, within the one year presumptive 
period for service connection for chloracne.  Although the RO 
complied with the terms of the Board's remand, see Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the appellant failed to 
provide the information required by the Board.       

According to the record on appeal, the last contact the 
appellant had with VA was in a May 1998 telephone 
conversation, in which he provided a new address to the RO 
after failing to report for a personal hearing at the RO.  
Since that time, he has failed to respond to RO inquiries 
which were generated in response to the Board's April 1999 
remand.  He has evidently had no other contact with the RO.

The law and regulations cited above are clear.  By not 
responding to the RO's requests for information and evidence 
necessary to make a decision on the merits of his appeal, the 
appellant abandoned his claim.  38 U.S.C.A. § 5103(a) (West 
1991) [effective before November 9, 2000]; 38 U.S.C.A. 
§ 5103(b) [effective November 9, 2000]; 38 C.F.R. § 3.158 
(2000).
 
It is now well-settled that if a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he has 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  It has been further 
observed in this regard that if a claimant wishes help from 
VA, he or she cannot passively wait for it in those 
circumstances where his or her own actions are essential in 
obtaining the putative evidence.  Hayes v. Brown, 5 Vet. App. 
60, 68 (1993).  Here, the Board and the RO requested specific 
actions on the part of the appellant, to include providing 
specified information concerning his disability.  The 
appellant did not do so.  He therefore failed to cooperate 
with VA's efforts to assist him in developing his claim.

It appears that the appellant may have changed his address 
more than once in the past few years.  However, it is now 
well-established that it is the claimant's responsibility to 
keep VA advised of his whereabouts in order to facilitate the 
conduct of medical inquiry.  See Hyson v. Derwinski, 5 Vet. 
App. 262 (1993). 
In any event, there is no evidence that the appellant did not 
receive various letters from the RO and the VA medical 
facility.

The Board is of course aware that the record in this case 
documents that the appellant has a psychiatric disability and 
alcohol problems, and that he may be homeless.  However, even 
if such is the cause for his failure to cooperate with VA 
[and no such argument has been made], this does not provide 
an excuse.  Cf. Corry v. Derwinski, 3 Vet. App. 231, 235 
(1992)  [in that case, the Court held that a statement to the 
effect that the veteran was unable to respond to a RO denial 
letter because of disability was "insufficient to satisfy the 
regulatory requirement that 'good cause must be shown as to 
why the required action [i.e., the filing of an NOD] could 
not have been taken during the original time period and could 
not have been taken sooner than it was.'" ]  

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation. Here, the appellant was plainly on notice of the 
necessity of responding to the RO's inquiry.

In light of the appellant's abandonment of this appeal, there 
remain no allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the appellant has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and therefore 
the claim must be dismissed.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law].

In summary, because the appellant has failed, without good 
cause, to provide information requested by the Board and the 
RO which was necessary to decide his claim, the claim is 
deemed abandoned and is therefore dismissed.

Additional comments

The Board notes in passing that, although for the reasons 
expressed above it need not decide the merits of the 
appellant's claim of entitlement to service connection for 
chloracne, the medical reports pointed out by him to be 
significant to his claim, those of the VAMC in Phoenix, were 
obtained pursuant to the Board's April 1998 remand and have 
been carefully reviewed.  Those records did not document 
chloracne in 1970 as he has alleged.  The initial diagnosis 
of chloracne of record is in 1995, 25 years after he left the 
service.

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
the evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns 
have been satisfied.

The May 2000 Supplemental Statement of the Case (SSOC) 
specifically noted the appellant's failure to provide 
requested information.  The appellant was provided with a 
copy of the SSOC by letter from the RO to the address the 
appellant provided in May 1998.  The appellant was afforded 
an opportunity to respond to the SSOC.  He did not do so.  
The Board therefore believes that adequate notice has been 
given to the appellant.  Cf. VAOPGCPREC 9-99 (August 18, 
1999) [addressing the matter of dismissals of appeals based 
on the filing of untimely substantive appeal].

Finally, the Board calls the appellant's attention to the 
provisions of 38 C.F.R. § 3.158(a) (2000) pertaining to 
filing a new claim.

ORDER

The claim of entitlement to service connection for chloracne 
is deemed to be abandoned and is dismissed.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

